UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-6791


ROBERT LOUIS GARRETT, JR., a/k/a Chubby, a/k/a Chubb, a/k/a Tru, a/k/a
Kweli, a/k/a Justice,

                    Plaintiff - Appellant,

             v.

CHAD BINKLEY; UNKNOWN OFFICERS, From 9 May 2015 Attack,

                    Defendants - Appellees.



                                      No. 19-6834


ROBERT LOUIS GARRETT, JR., a/k/a Chubby, a/k/a Chubb, a/k/a Tru, a/k/a
Kweli, a/k/a Justice,

                    Plaintiff - Appellant,

             v.

CHAD BINKLEY; UNKNOWN OFFICERS, From 9 May 2015 Attack,

                    Defendants - Appellees.



Appeals from the United States District Court for the District of South Carolina, at Rock
Hill. Cameron McGowan Currie, Senior District Judge; Paige Jones Gossett, Magistrate
Judge. (0:18-cv-01416-CMC-PJG)
Submitted: September 24, 2019                               Decided: September 27, 2019


Before WYNN and HARRIS, Circuit Judges, and TRAXLER, Senior Circuit Judge.


Affirmed in part and dismissed in part by unpublished per curiam opinion.


Robert Louis Garrett, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                               2
PER CURIAM:

       Robert Louis Garrett, Jr., appeals the district court’s orders accepting the

recommendation of the magistrate judge and denying his motions for a preliminary

injunction and a hearing on the preliminary injunction and denying his motion to alter or

amend, a subsequent order allowing Garrett to amend or supplement his complaint but

denying appointment of counsel, and the magistrate judge’s orders denying his motions to

compel and for appointment of counsel in his 42 U.S.C. § 1983 (2012) action. This court

may exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (2012), and certain

interlocutory and collateral orders, 28 U.S.C. § 1292 (2012); Fed. R. Civ. P. 54(b); Cohen

v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46 (1949). The denial of Garrett’s

motion for a preliminary injunction is an appealable interlocutory order. 28 U.S.C.

§ 1292(a)(1). We have reviewed the record and find no reversible error in the denial of the

preliminary injunction or motion to reconsider. Accordingly, we affirm for the reasons

stated by the district court. Garrett v. Binkley, No. 0:18-cv-01416-CMC-PJG (D.S.C. Apr.

12, 2019; May 30, 2019). The orders allowing Garrett to amend or supplement his

complaint and denying his motions to compel and for counsel are neither final orders nor

appealable interlocutory or collateral orders. Accordingly, we dismiss this portion of the

appeals for lack of jurisdiction.

                                                                    AFFIRMED IN PART,
                                                                    DISMISSED IN PART




                                            3